Citation Nr: 1027087	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 
1972.  He then served many years with the National Guard, 
including periods of active duty from January to May 1990, 
November 1992 to March 1993, March to June 1993, and from January 
to August 2003.

The Veteran presented sworn testimony in support of his appeal 
during an April 2008 hearing held at the RO before the 
undersigned.  A transcript of this hearing has been included in 
the claims folder.

In June 2008, the Board remanded the Veteran's claim.  The agency 
of original jurisdiction (AOJ) continued the previous denial of 
the claim in a September 2009 supplemental statement of the case 
(SSOC).  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

In a September 2009 rating decision, the RO granted the Veteran 
entitlement to service connection for tinnitus, assigning a 10 
percent disability rating, effective August 17, 2003.  Because 
that decision represents a full grant of benefits sought, the 
matter is no longer in appellate status and it will be discussed 
no further.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this claim must 
again be remanded for further evidentiary development.

The Veteran's service entrance and separation examinations, to 
include audiological examinations, from his periods of active 
duty service in the National Guard from January 1990 to May 1990, 
November 1992 to March 1993, and March 1993 to June 1993 do not 
appear to be of record.  Additionally, although there is a July 
2003 audiological examination of record, there is no entrance 
examination for the Veteran's period of active duty service from 
January 2003 to August 2003 of record.  The Board notes that a 
Form 3101 dated January 20, 2004 requesting treatment records 
from the aforementioned periods of active duty indicates "The 
record needed to respond has not yet been retired to Code 13.  
Your 3101 has been forwarded to Code 21 for reply.  Any follow-
ups should be addressed to that office."  However, there is no 
indication that any subsequent development was taken with respect 
to obtaining these records and associating them with the 
Veteran's claims folder. 

Where VA has constructive and actual knowledge of the existence 
of potentially pertinent reports in the possession of a Federal 
agency, an attempt to obtain those reports must be made.  See 
Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that 
the relevance of documents cannot be known with certainty before 
they are obtained).  As records in the possession of a Federal 
agency are deemed to be constructively of record, they must be 
obtained.  Id.  The United States Court of Veterans Appeals 
("Court") has held that the VA has a statutory duty to assist the 
Veteran in obtaining military records.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Jolley v. Derwinski, 
1 Vet.App. 37, 39-40 (1990).  Moreover, in Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992), the Court held that the duty to assist 
is heightened when the service medical records are unavailable 
and includes an obligation to search alternative forms of medical 
records which support the Veteran's case.  As such, the RO should 
obtain any records from the Veteran's periods of active duty 
service in the National Guard from January 1990 to May 1990, 
November 1992 to March 1993, March 1993 to June 1993, and from 
January 2003 to August 2003 following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

The Board further observes that the Veteran was provided with a 
VA audiological examination in June 2009 in accordance with 
instructions set forth in the June 2008 remand.  The VA examiner 
reviewed the Veteran's claims folder, conducted an audiological 
examination of the Veteran, and considered the Veteran's entire 
medical history and current medical condition.  He concluded 
that, with respect to the Veteran's period of active duty service 
from January to May 1990, November 1992 to March 1993, and March 
to June 1993, "[g]iven the lack of exams from end of time in 
active duty service or from several years afterwards, no opinion 
as to whether or not the [Veteran's] pre-existing hearing loss 
was aggravated over the active duty period can be offered without 
resort to mere speculation."  Moreover, with regard to the 
Veteran's period of active duty from January to August 2003, the 
VA examiner concluded, "[g]iven the lack of any exam from near 
the beginning of time in active duty service (nor for several 
years prior), no opinion as to whether or not the [Veteran's] 
pre-existing hearing loss was aggravated over the active duty 
period can be offered without resort to mere speculation."  The 
VA examiner further reported that "given the episodic nature of 
duty in the Reserve, no opinion regarding hearing loss and noise 
exposure during periods other than active duty periods can be 
offered without resort to mere speculation."          

The Board finds the opinion of the VA examiner to be of 
relatively little probative value.  Notably, the Court has held 
on several occasions that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

None of the medical records currently associated with the 
Veteran's VA claims file offer an opinion of probative value as 
to whether the Veteran's pre-existing bilateral hearing loss 
disability was aggravated by his periods of active duty.  If, and 
only if, the RO is able to obtain the Veteran's National Guard 
service treatment records for his periods of active duty from 
January 1990 to May 1990, November 1992 to March 1993, March 1993 
to June 1993, and/or from January 2003 to August 2003, to include 
audiological examinations, a medical nexus opinion must be 
obtained which addresses whether the Veteran's pre-existing 
bilateral hearing loss disability was aggravated by his military 
service.  See Charles v. Principi, 16 Vet. App.  370 (2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should request through appropriate 
channels treatment records for the 
Veteran's periods of active duty in the 
National Guard from January 1990 to May 
1990, November 1992 to March 1993, March 
1993 to June 1993, and from January 2003 
to August 2003.  The medical records 
obtained, if any, should be associated 
with the claims file.  All efforts made to 
obtain these records must be documented, 
in writing, for inclusion in the claims 
folder.  It the records are not available 
or cannot be located, an official 
memorandum of unavailability must be 
prepared and included in the claims 
folder.

2.	If, and only if, the RO receives 
additional service records on remand 
including audiological examinations, then 
the RO should refer the case to an 
appropriate VA examiner for a supplemental 
opinion.  The claims folder must be made 
available to and reviewed by the examiner.  
The examiner must provide an opinion, in 
light of the service and post-service 
medical evidence of record, whether it is 
at least as likely as not (i.e. 50 percent 
or greater probability) that the Veteran's 
current bilateral hearing loss disability 
was aggravated (i.e. permanently worsen 
beyond the normal progression of the 
disability) by the Veteran's military 
service.  If the examiner finds that the 
Veteran's bilateral hearing loss 
disability was aggravated by his military 
service, then he/she should quantify the 
degree of aggravation.  

If an opinion cannot be provided without 
further examination of the Veteran, such 
an examination must be provided.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.
3.	Thereafter, the Veteran's claim should be 
readjudicated.  If any benefit sought 
remains denied, the Veteran should be 
provided with a Supplemental Statement of 
the Case ("SSOC"). After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


